DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 5/18/2022.
Claims 1-30 are pending, with claims 7-16 and 23-30 being withdrawn. 

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-6 and 17-22) in the reply filed on 5/18/2022 acknowledged.  The traversal is on the grounds that there would not be a serious search burden on the Examiner.  This is not found persuasive because Invention I requires adjusting a signal detection threshold based on transmit power information while Invention II states selecting a signal detection threshold based on a communication role of a first or second device. These different limitations require different searches and search terms and would require the application of different prior art. In fact, this point is confirmed in the instant action since the prior art of Park in view of Kim (used to reject Invention I) would not be applicable to Invention II. Thus, this provides evidence of a search burden. 
As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (USPAN 2018/0242364) in view of Kim (USPAN 2017/0230970).
Consider claims 1 and 17, Park discloses a method (see paragraph 144, wherein disclosed is said method; also, see figure 15 (reproduced below for convenience)) and apparatus comprising a processor (see figure 20, wherein disclosed is said apparatus) configured to: 
perform a listen-before-talk (LBT) in a channel to contend for a first transmission opportunity (TXOP) (see paragraph 133: LBT); and 
a transceiver coupled to the processor (see figure 20, wherein disclosed is said transceiver coupled to the processor), wherein the transceiver is configured to: 
wherein the processor is further configured to: adjust a signal detection threshold based on transmit power information associated with at least one of the apparatus, the second wireless communication device, first data traffic to be communicated in the first TXOP, or second data traffic to be communicated in the second TXOP (see paragraph 144: the CCA threshold, i.e. signal detection threshold, can be changed according to the transmit power; also, see paragraphs 179-181); 

    PNG
    media_image1.png
    574
    501
    media_image1.png
    Greyscale

Park does not specifically disclose receiving, from a second wireless communication device, a first reservation signal reserving a second TXOP in the channel in response to the LBT, the second TXOP being different from the first TXOP, and determine whether to yield channel access during the second TXOP based on a comparison of a signal measurement of the first reservation signal and the adjusted signal detection threshold.
Kim teaches receiving, from a second wireless communication device, a first reservation signal reserving a second TXOP in the channel in response to the LBT, the second TXOP being different from the first TXOP, and determine whether to yield channel access during the second TXOP based on a comparison of a signal measurement of the first reservation signal and the adjusted signal detection threshold (see paragraph 24: a first TXOP and a second TXOP; see paragraphs 24, 59, and 335-348: a threshold for transmitting a reservation signal and/or determining a starting time of data transmission may be a predetermined fixed value in the system, or may be allocated semi-statically by higher layer signaling or dynamically by physical layer signaling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park and combine it with the noted teachings of Kim. The motivation to combine these references is to provide a method for configuring a Transmission Opportunity Period (TxOP) (see paragraph 1 of Kim).

Allowable Subject Matter
Claims 2-6 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412